DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1 and 23-39 are pending in the application.  Claims 2-22 are cancelled.
Priority
	This application is a continuation of U.S. Application Serial No. 16/335,378, filed March 21, 2019, which is a U.S. National Stage entry of PCT/US2017/052967, filed September 22, 2017, and claims priority benefit of U.S. Provisional Application Serial No. 62/398,783, filed September 23, 2016.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/09/2020 and 03/24/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: the specification at p. 43 describes the process of Example 10 as follows:
	
    PNG
    media_image1.png
    120
    513
    media_image1.png
    Greyscale
, which is an incomplete description of the procedure.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 23-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites (in part) Group A5 as follows: 

    PNG
    media_image2.png
    127
    102
    media_image2.png
    Greyscale
.  Variable substituent R1a is not defined in the
claim, rendering the claim indefinite.  Based on the content of the specification, R1a as H or alkyl has been utilized for search purposes and in the remainder of the examination.
Claim 1 recites (in part) Group A4 as follows:
					
    PNG
    media_image3.png
    157
    126
    media_image3.png
    Greyscale
.  The substituent 
    PNG
    media_image4.png
    39
    53
    media_image4.png
    Greyscale
, as filed, is unclear, rendering the claim indefinite.  Based on the contents of the specification, “O-R1” has been utlized for search purposes and in the remainder of the examination.  
	Claim 28, depending from claim 26, recites (in part) the phrase “wherein R17 and R18 together with the nitrogen atom to which they are bound, form a 5- to 6-membered heterocyclic ring.”  However, claim 26 limits R16 to alkyl.  Accordingly, claim 28 lacks antecedent basis for this limitation, since R16 as -NR17R18 is not recited in the antecedent claim, rendering the claim indefinite.
	Claim 31 recites embodiments of the claimed compounds comprising variable constituents Y1 or Y2.  However, neither of these is defined in the claim, or the antecedent claim, rendering the claim indefinite.  For purposes of the current search and examination, based on the specification, Y1 as OH, alkyl, alkyl-O- or NR17R18 have been used.  For purposes of the current search and examination, based on the specification, Y2 as nothing, resulting in the ring being a 5-membered heterocyclic ring, has been used.
	Claim 31 recites the following embodiments:
			
    PNG
    media_image5.png
    298
    315
    media_image5.png
    Greyscale
	These embodiments lack antecedent basis, as neither of these is a compound of formula:
		
    PNG
    media_image6.png
    180
    401
    media_image6.png
    Greyscale
as recited in claim 1, further rendering the claim indefinite.
	Due to the above issues which, as noted, render the cited claims indefinite as presently recited, the examiner cannot ascertain the metes and bounds of the claimed scope.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 28, depending from claim 26, recites (in part) the phrase “wherein R17 and R18 together with the nitrogen atom to which they are bound, form a 5- to 6-membered heterocyclic ring.”  However, claim 26 limits R16 to alkyl.  Accordingly, claim 28 fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 23-26, 30 and 32 are rejected under 35 U.S.C. 101, as directed to a product of nature without significantly more. 
Regarding claims 1, 23-26 and 30, HE (Journal of Natural Products 2014 77:1864-1870; cited by Applicants) describes compound 5 of the following formula: 
    PNG
    media_image7.png
    140
    392
    media_image7.png
    Greyscale
 (p. 1865, Figure 1), which is a natural product produced by Burkholderia sp., and thus represents a judicial exception under 35 U.S.C. 101. This judicial exception is not integrated into a practical application because the cited claims only read on the natural product, where X1 is O, A is A4, R1 is H, R2 is H, n is 1, R4 is -C(O)R14, R5 is alkyl, R6/R7 together form a double bond, R8 is alkyl, R9 is alkyl, R11 is H, R10 is H, R12 is alkyl, R13 is –C(O)R16, where R16 is alkyl. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because it recites embodiments, as described, which comprise no additional elements other than the natural product itself.
HE further describes compound 8 of the following formula (as recited in claim 32): 
    PNG
    media_image8.png
    140
    351
    media_image8.png
    Greyscale
(p. 1865, Figure 1), which is also a natural product produced by Burkholderia sp., and thus represents a judicial exception under 35 U.S.C. 101. This judicial exception is not integrated into a practical application because the cited claims only read on the natural product. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because it recites embodiments, as described, which comprise no additional elements other than the natural product itself.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed
before the effective filing date of the claimed invention.

Claims 1 and 23-30, 32-36 and 38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KUMAR (WO 2017214423 A2; effective filing date 06/08/2016; cited by Applicants).
Regarding claims 1, 23-26 and 30, the reference discloses compounds of formula 
    PNG
    media_image6.png
    180
    401
    media_image6.png
    Greyscale
and where A is A4, for example, 
    PNG
    media_image9.png
    263
    601
    media_image9.png
    Greyscale
, where X1 is O singly bonded to an adjacent carbon atom, A is A4
    PNG
    media_image10.png
    118
    124
    media_image10.png
    Greyscale
, (where 
    PNG
    media_image11.png
    39
    45
    media_image11.png
    Greyscale
 is construed as -OR1), and where R1 is H, R2 is H, n is 1, R4 is -C(O)R14, R14 is OH, R5 is alkyl, R6 and R7 together form a double bond, R8 and R9 are alkyl, R10 is H, R11 is H, R12 is H, R13 is -C(O)R16, R16 is alkyl (p. 51 Compound 1).
	Regarding claims 27 and 28, Kumar discloses the compound of the following formula:

    PNG
    media_image12.png
    619
    561
    media_image12.png
    Greyscale
which meets the limitations of the cited claims, where R16 is -NR17R18, and where R17 and R18 are alkyl (p. 59 Compound 36).
	Regarding claim 29, Kumar discloses the compound of the following formula:

    PNG
    media_image13.png
    464
    439
    media_image13.png
    Greyscale
 which meets the limitations of the claims where R16 is -NR17R18, and where R17 and R18, together with the nitrogen atom to which they are bound, form a 6-membered heterocyclic ring (p. 58 Compound 42).
	Regarding claim 32, Kumar discloses the compound of the following formula: 
    PNG
    media_image14.png
    216
    496
    media_image14.png
    Greyscale
,
which reads on the first claimed compound of claim 32 (see p. 51 Compound 2).
	As to claim 33, the reference teaches compositions comprising the compounds described therein and pharmaceutically acceptable carriers (p. 18 lines 3-6).
Regarding claims 34-36, the reference describes use of the compounds therein in treatment of cancer in a subject (e.g. see p. 32), including solid carcinoma (p. 27 line 2 - reading on claim 35), including at least lung, ovarian, breast, kidney and pancreatic cancer (see claim 80). 
Regarding claim 38, the reference describes combination therapy with another anticancer agent (see p. 33 line 12 - p. 35 line 24).
Claim 32 is rejected under 35 U.S.C. 102(a)(1) as anticipated by HE (Journal of Natural Products 2014 77:1864-1870; cited by Applicants).
He describes compound 8 of the following formula (reading on claim 32): 
    PNG
    media_image8.png
    140
    351
    media_image8.png
    Greyscale
(p. 1865, Figure 1).
Claim 39 is rejected under 35 U.S.C. 102(a)(1) as anticipated by GHOSH (Organic Letters 2014 16:6200-6203).
Ghosh describes synthesis of spliceostatin E (Figure 1), a compound reading on claim 1, where A is A5, by ,the following reaction:
    PNG
    media_image15.png
    169
    626
    media_image15.png
    Greyscale
 
which meets the limitations of claim 39.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over KUMAR (WO 2017214423 A2; effective filing date 06/08/2016; cited by Applicants).
Certain teachings of Kumar are set forth above.  The reference does not explicitly describe a method of treatment wherein a therapeutically-effective amount of one or more compounds is administered at least twice within a 60 day period.
However, regarding dosing schedule, Kumar (p. 32 lines 27-28) further teaches “a dose is typically administered once a day for a few weeks or until sufficient reducing in cancer cells has been achieved” and (p. 33 lines 30-33) “[i]n some situations, it may be desirable to extend the time period for treatment significantly…where several days (2, 3, 4, 5 6 or 7) to several weeks (1, 2, 3, 4, 5, 6, 7 or 8) lapse between administrations.”  Based on this guidance in the prior art, it would be within the skill level of the ordinary artisan as part of routine pharmaceutical optimization to formulate a dosing schedule wherein the desired therapeutic effect is achieved, with a reasonable expectation of success.  In the absence of some convincing advantage that a person of ordinary skill in the art would have found surprising or unexpected in view of the disclosures of the prior art regarding dose amount and/or administration timing, the cited claim is considered prima facie obvious.
Examiner’s Comment
The examiner has provided a representative selection of prior art commensurate in scope with the claimed subject matter.  However, additional prior art arising from the search, or present in the information disclosure statements, but not utilized in the current rejections, may read on the claims.  Applicants are requested in their reply and/or subsequent amendments to clearly set forth the novel and unobvious subject matter claimed, in order to expedite prosecution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M MAURO/Primary Examiner, Art Unit 1625